Citation Nr: 0316314	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back strain.

2.  Entitlement to a rating in excess of 10 percent for 
thoracic muscle spasms.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Seattle, Washington, Regional Office (RO) for the Department 
of Veterans Affairs (VA).

In April 2001, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT


1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claims.

2.  The veteran's low back disorder does not approximate 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief and he did 
not have incapacitating episodes having a total duration of 
at least six weeks during the past 12 months; it approximates 
severe limitation of motion or severe lumbosacral strain when 
subjectively complaints of pain and weakness are considered.

3.  The veteran's thoracic spine disorder is manifested by no 
more than moderate limitation of motion when pain is 
considered.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

2.  The criteria for a rating in excess of 10 percent for 
thoracic muscle spasms have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5291 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Moreover, the rating criteria for intervertebral 
disc syndrome (IDS) were revised effective September 23, 
2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293)).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.)  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 
3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the revised rating criteria 
could possibly result in a higher rating, they are, 
therefore, applicable law under the holding in Karnas.  
38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claims have 
been properly developed as service, VA and non-VA medical 
records, and VA examination reports dated in May 1999, June 
2002 and August 2002 have been associated with the file.

With regard to the RO's compliance with the April 2001 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in an October 2001 letter, advise the 
veteran of the new duty to assist provisions of the VCAA, 
what VA would do and had done, what he should do, ask him to 
furnish the names and addresses of health care providers who 
had treated him for his thoracic and lumbar spine disorders 
and to sign authorizations for release of information from 
non-VA sources so that they could be associated with the 
claims file, and gave him an opportunity to supply additional 
information in support of his claims.  The veteran did not 
respond.  Then, the RO was to schedule the veteran for 
orthopedic and neurologic examinations in order to determine 
the severity of the veteran's thoracic and lumbar spine 
disorders.  These examinations were performed in June and 
August 2002 and the reports are associated the claims file.  
As instructed by the Board remand, the orthopedic examiner 
reviewed the claims file and provided range of motion 
measurements and the neurological examiner reviewed the 
claims file and discussed the neurological findings in detail 
as delineated in the remand instructions.  In August 2002, 
the RO also readjudicated the issues on appeal by issuing a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's April 2001 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).
 
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the VA examination reports, private 
chiropractor statements, and non-VA and VA treatment reports, 
which evaluate the status of the veteran's health, are 
adequate for determining whether higher ratings for his 
thoracic and lumbar spine disabilities are warranted.  Under 
these circumstances, the Board finds that the VCAA does not 
mandate another examination. 

In a July 2000 statement of the case (SOC), an August 2002 
SSOC, an April 2001 Board remand, an October 2001 VCAA 
letter, and a March 2003 Board letter, VA advised the veteran 
of what must be shown for higher ratings and informed the 
veteran of the revised regulations with regard to the VCAA 
and the IDS rating criteria.  In an October 2001 letter, the 
veteran was advised of what VA would do and had done, what he 
should do, and gave him an opportunity to supply additional 
information in support of his claims.  The veteran did not 
respond.  The Board observes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Thus, the Board finds that the VA has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to the veteran's claim.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his appeal as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by information letters, a rating decision, a Board remand, an 
SOC and an SSOC, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  In an August 2002 SSOC, the veteran 
was advised of what was needed to show entitlement to higher 
ratings and given 60 days to provide any additional comments 
or supporting information.  He did not respond.  In March 
2003, the veteran was informed of the new VCAA and IDS 
regulations and given 60 days to provide additional argument 
or evidence.  He did not respond.  Further, all of the 
relevant evidence has been considered.  The veteran and his 
representative have submitted additional argument with regard 
to the issues on appeals.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development for the issue discussed 
in this decision.  As such, the veteran's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Background

Service medical records show treatment for low back pain in 
September 1980, with an assessment of possible pinched nerve.  
They also show treatment for a strain of the paravertebral 
muscles with a diagnosis of sacroiliac strain in September 
1985.  In June 1987, the veteran had a low back injury with 
pain near the sacroiliac joint and the impression was sprain 
in July 1987.  On the veteran's July 1988 retirement 
examination report, he gave a history of four to five years 
of recurrent low back pain secondary to a fall.

VA medical records reveal that the veteran was seen for neck 
strain due to a November 1989 motor vehicle accident (MVA) 
involving a head-on collision, when the veteran was not 
wearing a shoulder restraint.  

At an October 1993 VA Agent Orange examination, the veteran 
reported falling into a pit while stationed in Korea in 1983 
with sudden onset of back pain.  He complained of chronic 
back discomfort since then.  Following an MVA, the pain 
worsened.  The veteran complained that the pain occurred once 
or twice weekly; however, if he relaxed for at least 30 
minutes, the pain resolved without medication.  He complained 
of some paresthesias in the buttocks bilaterally.  There was 
no pain with coughing or sneezing.  On examination, the 
veteran's reflexes were 2+ and equal throughout.  Straight-
leg raising, hip flexion, forward bending at the waist, 
backward extension, lateral flexion, rotation to the right 
and to the left were all within normal limits; however, there 
was some discomfort with range of motion testing.  The 
veteran was able to walk on his heels and toes without 
difficulty.  X-ray of the thoracolumbar spine was within 
normal limits.  The diagnoses included history of low back 
pain since 1983, increase in pain after MVA, and no evidence 
of radiculopathy on examination.

In a November 1993 letter, R. G. Cronk, D.C., the veteran's 
private chiropractor, indicated that he had treated the 
veteran for neck pain with headaches and for low back pain 
since his November 1989 MVA.  X-rays revealed injuries to the 
neck and low back.  The diagnoses included cervical 
sprain/strain with complicating cervical vertebral 
subluxations, causing neck pain and headaches and lumbar 
sprain/strain with complicating lumbar vertebral 
subluxations, causing low back pain and probable numbness of 
the toes of the left foot.  

In an October 1994 letter, Dr. Cronk added that the veteran 
suffered work-related injuries in June 1993 for which he was 
also treating him.  Dr. Cronk opined that it was certainly 
possible that the injury sustained when the veteran fell into 
a pit while in service could make him more susceptible to 
future injury because it was likely that the veteran injured 
the supporting ligaments, and that since he did not receive 
spinal manipulation of the injured joints at that time, it 
was probable that the ligaments healed in a tangled and less 
organized form.

In a March 1995 VA medical opinion, the examiner felt that it 
was most probable that the veteran's cervical spine injury in 
1989 was due to his direct trauma from his MVA and that Dr. 
Cronk's inference that the veteran's low back problems were 
due to his initial in-service injury were speculative in 
nature.

In a March 1995 rating decision, the RO granted service 
connection for lumbar strain and assigned a 10 percent 
rating, effective from July 30, 1993.

At a November 1995 VA examination, the veteran reported that 
he originally injured himself in 1985 when he was working in 
the motor pool, walking around the vehicle to prepare it, and 
inadvertently stepped backward into a pit from which they 
serviced vehicles.  He fell backwards across the pit, landed 
on the opposite edge at about L5-S1, hyperextended himself, 
and fell straight down into the pit landing on the floor on 
his buttocks.  He had acute pain into the lateral aspects of 
both thighs, was bent over into flexion deformity, took three 
or four weeks to get back to normal duty on conservative 
therapy, and has had reoccurrences of this since, usually 
occasion by an unwise bend, twist, or step.  Each time the 
syndrome was identical.  The veteran stated that he had found 
chiropractic treatment worked well for him.  He averaged 
about none to three episodes per year, depending on his level 
of care in comporting himself.  The veteran last saw his 
chiropractor about a year earlier.  On examination, the 
veteran sat with no distress during the interview, stood 
without difficulty and undressed briskly.  Standing posture 
was normal; hips were level.  There was modest restriction in 
the mid-thoracic spine on the left; none that the examiner 
could feel in the lumbar spine until about L4-L5.  Lumbar 
motions were all normal.  There was a positive standing 
flexion test on the right, which was a bit equivocal because 
of depth of the landmarks.  In a seated position, the veteran 
appeared to have a FRS deformity at L5.  He had a normal 
seated flexion test.  In a recumbent position, leg strength 
in all muscle groups was normal.  Reflexes were 3+, brisk, 
but not pathologic, in all tendons tested.  Straight-leg 
raising was slightly tighter on the right than on the left 
(70 versus 80 degrees).  There appeared to be a right 
anterior ileum.  In the prone position, the FRS at L5 seemed 
reconfirmed.  The ilia were level.  Sacrum seemed okay.  The 
impression was mechanical low back pain by history, well 
treated, and effectively by Dr. Cronk; logical candidate for 
fee basis to continue the same until things got more 
complicated.

A September 1996 letter, Dr. Cronk, noted that degenerative 
changes have developed in the veteran's lumbar spine as a 
result of the original injuries, including intervertebral 
disc changes at L5-S1 and resultant moderate lumbar 
scoliosis.  The scoliosis of the lumbar spine had caused a 
compensatory tipping and twisting of the thoracic spine, 
which in turn caused the middle of an upper back pain.  Thus, 
Dr. Cronk opined that the in-service lumbar injury had 
resulted in middle and upper back pain.

At a June 1997 VA examination, the veteran reported that 
about 18 months ago, he began to develop thoracic pain, which 
was associated with worse than normal exacerbations of the 
lower back pain.  He described in the lumbar area becoming 
spasmodic, which had been followed by thoracic area spasms.  
The symptoms required one to two days of bed rest for 
recuperation.  Until last year, the veteran worked as a 
driver; however, he noted such activities as climbing in an 
out of the van as well as sitting for prolonged periods of 
time while driving exacerbated his pain to a degree that he 
was unable to continue his work.  On occasion, he noted in 
that there was a tingling sensation radiating into the left 
posterior thigh.  The veteran did not report any weakness or 
numbness in the lower leg.  He currently took Xanax and 
Naprosyn.  On examination, the back was remarkable for no 
palpable spasms; however, there was acute tenderness 
appreciated from T7 to L4.  No skin changes were apparent and 
no soft tissue swelling was present.  The range of motion of 
the dorsal and lumbar spine was limited in that each movement 
produced a degree of pain that the veteran did not want to 
continue; however, lateral spine anterior flexion was to 40 
degrees, extension to 5 degrees, lateral bending to 20 
degrees, bilaterally, and rotation to 10 degrees bilaterally.  
All produced pain in the lower lumbar region.  Range of 
motion of the dorsal spine was: flexion to 30 degrees, 
extension to 0 degrees, and rotation to 10 degrees, 
bilaterally; also with the production of thoracic pain.  
Neurologic examination was unremarkable for sensory 
abnormalities.  Deep tendon reflexes were 2+ in the L4 and S1 
dermatomes bilaterally.  Motor strength was 5/5 on flexion 
and extension in the proximal and distal motor groups of the 
lower extremities.  The impression was recurrent thoracic and 
lumbosacral muscular spasms.  The examiner opined that the 
veteran's thoracic muscular spasm episodes were directly 
related to the lumbar spasms.

In an August 1997 rating decision, the RO granted service 
connection for thoracic muscular spasms and assigned to 10 
percent rating, effective from September 30, 1996.  In that 
decision, the RO also assigned a 40 percent rating for lumbar 
strain, effective from September 30, 1996.

In an April 1999 statement, Dr. Cronk indicated that the 
veteran had progressive degenerative joint disease at L5-S1 
with loss of intervertebral disc height at L5-S1, and not 
lumbar strain.

At a May 1999 VA examination, the veteran reported 
experiencing pain three days per week, which began after 
sitting or standing for prolonged periods of time and also 
with walking a quarter to half a mile.  On examination, the 
veteran had a normal station and gait.  The lumbar spine 
revealed tenderness to percussion over the lower lumbar area.  
No muscular spasms were noted.  Pain was experienced with 
flexion at 75 degrees, extension at 20 degrees, lateral 
bending at 25 degrees, bilaterally, and rotation to 25 
degrees, bilaterally.  No gross abnormalities were found on 
neurological examination of the lower extremities.  The 
thoracic spine had pain throughout range of motion with 
flexion to 40 degrees, extension to 30 degrees, and rotation 
to 25 degrees, bilaterally.  There was some tenderness to 
percussion over this area as well.  No muscular spasms were 
noted.  The impression was chronic thoracic and lumbosacral 
spine, rule out degenerative changes.  X-rays of the 
lumbosacral spine and thoracic spine revealed degenerative 
disc disease at L4-L5 on and L5-S1 with associated facet 
joint changes and minimal scoliosis and degenerative joint 
disease in the mid thoracic spine.  

In a June 1999 statement, Dr. Cronk indicated that the 
veteran had been a periodic patient since 1989 for treatment 
of upper back and lower back pain.  His current diagnoses 
were: thoracic sprain/strain with accompanying thoracic 
subluxations and lumbar sprain/strain with accompanying 
lumbar subluxations, complicated by progressive degenerative 
joint disease at L5-S1, with loss of intervertebral disc 
height at L5-S1.  He added that chiropractic manipulation 
provided the veteran with temporary relief from pain and an 
improvement in function.

In a December 1999 rating decision, the subject of this 
appeal, the RO continued the assigned ratings for the 
veteran's thoracic and lumbar spine disabilities.

In July 2000, the RO received VA medical records dated from 
July 1998 to March 2000.  The records showed normal gait and 
no obvious spinal or bony abnormalities in July 1998.  In 
January 2000, the veteran complained of occasional neuropathy 
to his buttocks and thighs bilaterally and stated that his 
low back pain was minimal.  He indicated that his back would 
flare-up sometimes once or twice per week and, at other 
times, twice or three times per month.  The veteran treated 
his pain with visits to the chiropractor, Tylenol No. 3 and 
heat.  He indicated that his last physical therapy was over 
five years ago.  On examination, the low back was tender on 
palpitation of the L5 with no muscle spasms noted.  Range of 
motion showed flexion to 75 degrees, extension to 15 degrees, 
lateral flexion to 20 degrees, bilaterally, and rotation to 
20 degrees.  The assessment was chronic lumbar and thoracic 
pain secondary to degenerative disc disease at L4-L5 and L5-
S1 with facet joint changes.

In September 2001, the RO received private chiropractic 
records showing sporadic treatment for back pain from 
November 1993 to December 1999 and then from February 2001 to 
September 2001.

VA medical records received in August 2002, and dated from 
March 1999 to July 2002, reveal that the veteran was seen for 
back pain in March 1999, October and December 2000, July 
2001, and January 2002.  In July 2000, the assessment 
revealed chronic low back pain controlled with mild narcotic 
analgesia and seeing a contract chiropractor.  In October 
2000, the veteran complained of chronic back pain rated as 
6.5 on a scale from 1 to 10 and took 1 to 2 tablets of 
Vicodin for good pain relief daily.  The assessment was 
chronic spine pain.  The December 2000 assessment was chronic 
low back pain, controlled on medications.  In July 2001, the 
veteran's gait was normal appearing without guarding or 
limitation of movement.  The assessment was usual sore back 
and takes Vicodin with adequate results.  In January 2002, 
the veteran's pain level had decreased and was rated as 1 on 
a scale of 1 to 10 and further chiropractic care was not 
recommended.

At a June 2002 VA orthopedic examination, the veteran 
complained of daily pain in his back, ranging around 1 to 2 
out of 10 two or three days per week and around 7 to 9 out of 
10 four or five days per week.  He reporting having flare-ups 
twice a month, when the pain level would get up to about 8 to 
10 out of 10, and with some of these flare-ups he had had 
lost time from work (about one week over the past year).  The 
veteran stated that he got stiffness in his back usually two 
or three days per week.  He reported spasms into his thighs, 
that is, numbness or tingling in his thighs.  On examination, 
there was no numbness or tingling in his legs or feet.  He 
had had no symptoms of sciatica.  Lifting, squatting, and 
bending of his back, especially repeated bending made his 
back pain worse.  The veteran indicated that he could lift a 
maximum of 20 to 30 pounds and preferred not to lift more 
than once.  He gardens once a week but his son mows the lawn.  
He can tolerate sitting for about 20 to 30 minutes and then 
has to get up because of back pain.  Driving is limited to 45 
minutes and standing is limited to 10 to 15 minutes by 
increased back pain.  The veteran stated walking is limited 
to about a quarter of a mile at which time he has to stop and 
lean against a tree or other objects for a minute or two and 
then he can walk another quarter mile back home.  He swam 
infrequently.  

On examination, the veteran was markedly obese, almost 
morbidly obese.  His gait was slow and somewhat waddling, but 
without limp.  The veteran indicated that his low back pain 
was worse with tiptoe walking, but there was no change in low 
back pain with heel walking.  The back was tender in the mid 
thoracic spine to palpation and in the lumbar spine in the 
midline to palpation.  There was no tenderness of the 
thoracic or lumbar muscles, nor any increased muscle tone, 
spasms or trigger points in the paraspinous muscles.  There 
was no tenderness in the sciatic notches or either buttock.  
There was no gluteal weakness.  Back flexion was limited to 
40 degrees with increased low back pain.  He had a two-phase 
recovery to standing with increased back pain with standing 
from a flexed position.  Back extension was limited to 10 
degrees with increased low back pain.  The veteran stated 
that it hurt more to extend than to flex his back.  Lateral 
flexion was limited to 15 degrees, bilaterally, with 
increased low back pain.  Rotation was to 35 degrees to the 
right and to 30 degrees to the left with increased low and 
thoracic back pain.  The veteran had increased thoracic back 
pain with flexion and extension, as well as with rotation of 
the back.  In the seated position at 75 degrees with 
straight-leg raising bilaterally, the veteran had mild 
increased right hamstring tightness.  There were no symptoms 
of buttock or back pain with straight-leg raising on either 
side, and the examination was negative for sciatica.  Sensory 
examination reveled a subjective feeling of tingling of the 
skin on light touch on his lumbar back but no tingling or 
numbness to light touch on this thighs, legs or feet.  No 
motor strength or weakness was noted at the knee or ankle 
level.  The veteran was able to tiptoe and heel walk well.  
The impression included degenerative disc disease and 
degenerative arthritis of the thoracic and lumbosacral spine.  
The veteran did have some symptoms suggestive of right 
sacroiliac joint arthritis.  May 1999 X-rays of the 
lumbosacral spine showed degenerative disc changes with 
narrowing at L4-L5 and L5-S1, also arthritic changes at the 
facet joints at L4-L5 and L5-S1.  Retrolisthesis of L5-S1 was 
noted.  There was some irregularity in the inferior aspect of 
the left sacroiliac joint.  May 1999 thoracic spine X-rays 
showed minimal scoliosis and some degenerative joint disease 
in the mid-thoracic spine.  June 2002 X-rays revealed no 
abnormalities of the sacroiliac joints.

At an August 2002 VA neurological examination, the veteran 
stated that his symptoms of back pain and numbness had 
definitely increased over the past ten years.  He reported 
that symptoms occurred about four or five times per week and 
were about a 7 to 10 on a scale of 1 to 10, when they did 
occur.  The veteran indicated that his back problem limits 
his ability to stand or walk for more than 20 to 30 minutes, 
sit for greater than 20 minutes without repositioning, or 
drive for more than 45 minutes secondary to spasms and 
tingling and numbness in the right leg.  He also complained 
that it limited his ability to lift more than 40 to 50 pounds 
and doing routine activities around the house such as yard 
work.  The veteran reported some right lower extremity 
weakness, which did not appear to correlate with the 
worsening of the numbness or back pain but did appear to be a 
permanent progressive problem.  X-rays revealed degenerative 
disease in the areas of interest.  He was seeing a 
chiropractor on a fee basis.  The veteran took Tylenol with 
codeine as needed and Flexeril at times as well.  He was 
working full time in employment security for the state.  On 
examination, the veteran appeared in moderate discomfort and 
had to get up and walk around for a few minutes and change 
positions frequently.  Straight-leg raising was positive 
while seated supine on the right with radiation and tingling 
into the right buttock at 50 degrees.  Forward flexion was 
limited to 90 degrees with some pain in the low back.  There 
was no pain to palpation.  No crepitus or spasm was noted.  
The veteran had some difficulty doing a deep knee bend, about 
50 percent of what would be expected.  Cranial nerves were 
intact.  On motor examination, he had 4/5 strength in the 
hamstring on the right and -5 strength on the dorsifexors.  
Otherwise, strength was 5/5 throughout.  No atrophy was 
noted.  Sensory examination was normal to light touch and 
pinprick.  Deep tendon reflexes were 2/4 and symmetric 
without downgoing toes.  The veteran was able to walk on his 
tiptoes and in tandem.  He had a negative Romberg.  The 
veteran's back problem appeared to be worsening subjectively.  
There was some mild weakness noted in the right leg and 
subjective intermittent numbness (not shown on examination).  
The veteran's discomfort and decreased range of motion 
supported these findings and the examiner did not feel that 
the veteran was elaborating in any way.  The condition was 
moderate in severity and limited the veteran's ability to 
lift or stand or sit for a prolonged period of time.  The 
examiner added that the veteran would likely benefit from 
continued involvement in chiropractic care and treatment with 
analgesic treatments.

Analysis

The veteran contends that the disability ratings assigned for 
his thoracic and lumbar spine disorders should be increased 
to reflect more accurately the severity of his 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27; see also Lendenmann v. Principi, 3. Vet. App. 
345 (1992).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2002).

Lumbar Spine Disorder

The RO rated the veteran's lumbar spine disorder under 
Diagnostic Code 5295, pertaining to lumbosacral strain.  
Under Diagnostic Code 5295, a 40 percent disability 
evaluation is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 40 percent evaluation is the maximum rating 
allowed under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The Board has also considered rating the veteran's lumbar 
spine disorder under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine and under Diagnostic Code 5293 for 
IDS.  Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 40 percent evaluation if severe.  A 
40 percent evaluation is the maximum rating allowed under 
Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Under the former criteria for Diagnostic Code 5293, 
IDS is rated 40 percent when severe, with recurring attacks 
and intermittent relief, and 60 percent when pronounced, with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Under the revised rating criteria, IDS is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with the evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating by incapacitating episodes, IDS is 
rated 40 percent with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months and 60 percent with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  For the purposes of evaluation, an 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. 4.71(a), 
Diagnostic Code 5293 (2002); see also 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  

The relevant medical evidence does not support an increased 
rating in excess of 40 percent for the veteran's low back 
disability.  In support of this conclusion, the Board 
observes that the clinical findings noted above approximate 
no more than moderate limitation of motion according to the 
August 2002 VA examiner and, at most, no more than severe 
limitation of motion with consideration of DeLuca factors.  
The veteran's low back disability does not even meet the 
schedular criteria for a 20 percent rating for lumbosacral 
strain since it is not manifested by muscle spasm on extreme 
forward bending.

Looking at Diagnostic Code 5293, as the August 2002 VA 
examiner noted the veteran's back problems appeared to be 
worsening subjectively.  There was some mild weakness noted 
in the right leg and subjective intermittent numbness (not 
shown on examination).  The veteran's discomfort and 
decreased range of motion supported these findings and the 
examiner did not feel that the veteran was elaborating in any 
way.  The examiner opined that the veteran's condition was 
moderate in severity and limited his ability to lift or stand 
or sit for a prolonged period of time.

However, because the veteran's disc disease results in 
recurring attacks, though no doctor appears to have required 
bed rest, the Board concludes that his disability 
approximates severe IDS, warranting a 40 percent rating and 
no more under both the former and revised IDS rating 
criteria.  A 60 percent rating is not warranted under the 
former rating criteria, because the veteran's IDS has not 
been found to be pronounced, with persistent symptoms 
compatible with sciatic neuropathy and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  None of the 1999 and 2002 VA examiners 
noted sciatic neuropathy, absent ankle jerk or demonstrable 
muscle spasm on examination.  Although the veteran indicates 
that he has lost one week of work time over the period of a 
year, there are no clinical findings that he suffered 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months to warrant a higher 
rating under the revised criteria.  No atrophy or muscle 
spasm was noted and sensory examination was normal to light 
touch and pinprick on neurologic examination in August 2002.

The evidence does not show that the veteran has residuals of 
a fracture of the vertebra or suffers from ankylosis of the 
lumbar spine.  Thus, a higher rating is not warranted under 
Diagnostic Codes 5285, 5286, and 5289.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to pain 
under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 
204-205.  Diagnostic Code 5293 contemplates characteristic 
pain associated with IDS, but rates such symptoms on the 
basis of the frequency and severity of attacks and whether 
there is intermittent relief.  With the objective clinical 
findings of record, the Board concludes that a 40 percent 
schedular rating under Diagnostic Code 5293 adequately 
compensates the functional impairment due to pain, weakness, 
and excess fatigability.  The medical evidence shows no more 
than a moderate disability of recurring attacks with 
intermittent relief, nor does it show that the veteran has 
had incapacitating episodes having a total duration of at 
least four weeks during the past 12 months.  VA treatment 
records show no treatment after January 2002 because the 
veteran's condition had improved with his pain rated as 1 on 
a scale of 1 to 10.  When pain and DeLuca factors are 
considered, such degenerative changes, coupled with moderate 
limitation of movement, are consistent with the provisions of 
38 C.F.R. §§ 4.40, 4.45 and Diagnostic Code 5293 and warrant 
nor more than a 40 percent rating.  

Thoracic Spine Disorder

The veteran is currently rated at the maximum (10 percent) 
disability rating available for the service-connected 
thoracic spine disability.  Limitation of motion of the 
thoracic spine warrants a 10 percent rating when it is either 
moderate or severe.  38 C.F.R. § 4.71(a), Diagnostic Code 
5291 (2002).  Since the 10 percent evaluation is the maximum 
rating allowed under Diagnostic Code 5291, the Board has 
considered rating the veteran's thoracic spine disability 
under other diagnostic codes.

The evidence does not show that the veteran has residuals of 
a fracture of the vertebra or suffers from ankylosis of the 
thoracic spine.  Thus, a higher rating is not warranted under 
Diagnostic Codes 5285, 5286, and 5288.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5288 (2002).

VA examination findings show no more than moderate limitation 
of motion and no muscle spasms with subjective complaints of 
pain.  Thus, the criteria for an evaluation in excess of 10 
percent have not been met.  The Board finds that the regular 
schedular standards and the 10 percent rating currently 
assigned, adequately compensate the veteran for any adverse 
impact caused by his thoracic spine disability.  

The Board also finds that consideration of higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2002) 
is not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's thoracic and 
lumbar spine disabilities, either alone or together, do not 
present such an exceptional or unusual disability picture, 
such as frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. 
§ 3.321(b)(1).  The degree to which the veteran's service-
connected back disabilities impair him industrially has been 
adequately contemplated in the percentage schedular 
evaluations awarded for these disabilities (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.

As the preponderance of the evidence is against higher 
ratings, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-56 (1990).




ORDER

A rating in excess of 40 percent for low back strain is 
denied.

A rating in excess of 10 percent for thoracic muscle spasms 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

